Title: To George Washington from Major General John Sullivan, 14 October 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence October 14th 1778
          
          I was yesterday honoured with your Exceellenceys favor of the 11th Instant I have as yet heard nothing of the Fleet Seen off Stamford.
          
          
          
          I this morning Received the Inclosed Letter from General Prescott with a Large Box containing Packages for myself the Governor Council Representatives Ministers of the Gospel &c. in this State; They Contain Proclamations Similar to the one Inclosed. I have Delivered over those Directed to the Governor & Council & Requested them not to Suffer them to be Spread among the people till I had your Excellenceys Direction This Seems to be the Last Struggle of the Expiring Commissioners from Britain Their Threats Discover their weakness & their Entreaties their Desperate Situation I beg your Excellys Directions what I Shall do with those Directed to me & what Advice I Shall give the Governor & Councill  I have the Honor to be most Respectfully Dear Genl Your Excys most obedt Servt
          
            Jno. Sullivan
          
        